          Case 1:21-cv-02667-JPO Document 13 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREW MOUNIR,
                                Plaintiff,
                                                                   21-CV-2667 (JPO)
                      -v-
                                                                        ORDER
 CITIGROUP GLOBAL MARKETS
 HOLDINGS, INC.,
                     Defendant.


J. PAUL OETKEN, District Judge:

       There is no indication on the docket of whether Plaintiff has served Defendant. Plaintiff

will have two weeks from the date of this Order to serve Defendant if Plaintiff has not already

done so and to file an affidavit of service.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

       SO ORDERED.

Dated: August 31, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
